Title: John Wayles Eppes to Thomas Jefferson, 28 April 1817
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Mill Brook
april 28th 1817.
          
          I regret that I was not at home when your servant returned with Francis—It was so late when my servant returned from North Carolina with the grape slips that I thought it best to set them out at once and put the part designed for you into a very rich bed in my garden—Martha sent part of them to you—The others still remain and shall be particularly attended to—By sending down at the proper season next year you will be certain of a good stock if they live through summer.
          Francis has gone to Richmond—I requested him on his arrival there to write to you—and hope he has done so—I would prefer greatly his being fixed in the upper or middle country—I think from a conversation I had with Wood he might be easily prevailed on to locate himself at Lynchburg—I do not think he would be satisfied in a country situation or I would have propose proposed to him fixing in my neighbourhood—His great objection to Lynchburg appears to be the want of Books and of persons of science—He speaks of the inhabitants as a race devoted solely to gain and having no ideas unconnected with money—From his habits however I do not consider Society as very important to him & I suppose he might find books at Lynchburg—
          I enclose a letter from General Calvin Jones of North Carolina to Colo: Burton on the subject of the scuppernon grape—It does not correspond exactly with the account which I had previously received of the grape—
          In a letter from Colo: Burton he informs me that he has procured for you a cask of the scuppernon wine two years old—He says it is greatly superior to what you tasted at my house and that he has made arrangements for forwarding it to Mr Gibson at Richmond—He begs that you will give yourself no trouble on the subject of the payment which can at any time be made through me after the wine is received—
          Our election in this District will close today—The course pursued by Mr Randolph is a new one—He has gone round to the different courts & addressed the people at considerable length—He declares himself to be no candidate but those who have heard him Speak particularly at the Prince Edward election Seem to think him as anxious as usual about the election—A poll has been held for him in all the counties and his opponent Austin will probably be elected by a majority of 200 votes—
          Jefferson was here two days since—The family at Monticello were all well except Mrs Randolph who felt something of the Rheumatism—I have recovered my strength  but still feel occasionally severe pain about my head & stomach—It will I hope gradually wear off—I have been obliged to quit the use both of wine & spirit & to confine myself principally to water and at Dinner a glass of Porter and water or sometimes porter alone—But even in the use of this I am compelled to be very moderate—
          
            accept for your health & happiness my warm wishes.
            Yours sincerely
            Jno: W: Eppes
          
        